DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (reads on claims 21-24 and 32-36) in the reply filed on 3/10/2021 is acknowledged.
Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Regarding claim 32, the applicant claims in lines 1-4 “an end plate comprising at least five hundred extensions of an electrode, each of said at least five hundred extensions within said end plate each at least one face-to-face shingled overlap to another extension assembled within said end plate.” There is no disclosure at all in the Applicants specification disclosing “at least five hundred extensions” and the only example given in the Applicants specification in para. 21 discussed five electrode extensions, not five hundred.  
Dependent claims 33-36 are also rejected since they depend on independent claim 32 which has been rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, it is unclear what is meant by the limitation “an end plate comprising at least five hundred extensions of an electrode, each of said at least five hundred extensions within said end plate each at least one face-to-face shingled overlap to another extension assembled within said end plate.”  It is unclear by the wording of the claim if each of the extensions need to be face-to-face shingled overlapped with each other.
Dependent claims 33-36 are also rejected since they depend on independent claim 32 which has been rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al. (US 2011/0229747, hereinafter Mitani).
Regarding claim 21, Mitani discloses an end plate of jelly roll of battery materials (collector 27 in Fig. 2, 3 Abstract, para. 68, 69 where the electrode tabs are wound and attached to) of comprising face-to-face in-contact shingle-overlapping  extensions of plurality of electrode extensions wherein at least one electrode extension receives face-to-face snug contact from at least three extensions within said end plate  (extension tabs 16 in Fig. 2, 3, 8 and para. 67-69 enable face-to-face in-contact shingle-overlapping of a large number of electrode extensions when wound, converged, and connected to the end plate 27)
Regarding claim 22, Mitani discloses the end plate of claim 21, as shown above, and Mitani further discloses where at least four extensions comprising said shingle overlaps comprise electrical connections (extension tabs 16 in Fig. 2, 3, 8 and para. 67-69 provide electrical connection to the end plate)
Regarding claims 23 and 24, Mitani discloses the end plate of claim 22, as shown above, and Mitani further discloses where at least one tab applied at periphery of said end plate contributes to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. (US 2011/0229747, hereinafter Mitani)
Regarding claim 32, Mitani discloses an end plate of jelly roll of battery materials (collector 27 in Fig. 2, 3 Abstract, para. 68, 69 where the electrode tabs are wound and attached to) of comprising face-to-face in-contact shingle-overlapping  extensions of plurality of electrode extensions wherein at least one electrode extension receives face-to-face snug contact from at least multiple extensions within said end plate  (extension tabs 16 in Fig. 2, 3, 8 and para. 67-69 enable face-to-face in-contact shingle-
Regarding claims 33-36, Mitani discloses the end plate of claim 32, as shown above, and Mitani further discloses where the majority of the end plates electrode extensions are shingle face to face overlapped with at least two extensions plate to maintain snugness  (extension tabs 16 in Fig. 2, 3, 8 and para. 67-69 enable face-to-face in-contact shingle-overlapping of a large number of electrode extensions when wound, converged, and connected to the end plate 27) and the majority of the circumference of the end plate periphery comprises folding tabs (tabs 16 in Fig. 2, 3 and para. 68, 69) around periphery of said end plate (current collector 27 in Fig. 2, 3) further machine enabled (para. 67-69, 163 where automation via a winding machine is implemented)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK A CHERNOW/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729